Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Umeda et al. (WO2000079588A1).
Regarding claim 1, Umeda teaches a semiconductor packaging structure, comprising: 
a substrate which has an effective region and a dummy region surrounding said effective region [fig. 14, substrate 30, effective region the region below 11 and dummy region, the region adjacent to 11 on either side];
 a wiring layer which is disposed on said effective region and said dummy region of said substrate, and which is formed with a predetermined pattern to expose a portion of said dummy region, said predetermined pattern including a plurality of protrusions that extend toward each other and that are spaced apart from each other to define at least one cavity [fig. 6 shows three separate layers 51, 52 and 53, the wiring layer would be layer 52, taught as copper on page 4 of the included translation, on device of fig 14, openings in layer 52 expose the dummy region, the openings are curved with edges that extend towards one another but are spaced apart];
a mask layer which covers said wiring layer opposite to said substrate, and which is formed with at least one through hole to communicate in space with said cavity, said through hole having a size that is smaller than a size of said cavity, said through hole and said cavity cooperating to form an accommodating space [fig. 6 and 14, mask layer 51 is narrower than the cavity below it]; and
a sealing layer which covers said mask layer and which includes an engaging element filling said accommodating space and adhering to said substrate [fig. 14, 10 with a portion that fills the cavity creating an engaging element].
Regarding claim 2, Umeda discloses the semiconductor packing structure of claim 1, wherein said predetermined pattern defines a plurality of said cavities, and said mask layer is formed with a plurality of said through holes to respectively communicate in space with said cavities [fig. 14, there are at least two holes present, with a mask layer through hole for each].
Regarding claim 3, Umeda teaches the semiconductor packaging structure of claim 2, wherein said cavities are spacedly located on a peripheral portion of said dummy region [fig. 14, the dummy region is the region not covered by the device 11, the cavities can be considered in a peripheral portion of that region by being next to the edge].
Regarding claim 4, Umeda discloses the packaging structure of claim 1, wherein said engaging element is in a shape of an inverted stud [fig. 14, the engaging element has a wide end with a narrow portion on top, giving an inverted stud shape].

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        






	




/JAEHWAN OH/Primary Examiner, Art Unit 2816